Case: 11-40569     Document: 00511777320         Page: 1     Date Filed: 03/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 5, 2012
                                     No. 11-40569
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUSIANO GUADALUPE JASSO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:09-CR-1635-3


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Lusiano Guadalupe Jasso appeals from his conviction of possession with
intent to distribute marijuana. Jasso raises two related issues for appeal. First,
he argues that the district court erred by failing to adjust his offense level due
to his status as a minor participant. Second, he contends that the district court
erred by failing to articulate any reasons for the denial of a mitigating role
adjustment.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40569   Document: 00511777320     Page: 2   Date Filed: 03/05/2012

                                 No. 11-40569

      The sentence was based on the amount of marijuana found at the
residence where he was wrapping marijuana for distribution. A mitigating role
adjustment is unwarranted if a sentence is based on conduct in which the
defendant is directly involved. United States v. Garcia, 242 F.3d 593, 598-99
(5th Cir. 2001). The district court did not err when it did not grant Jasso a
downward adjustment.
      As for the failure to articulate reasons, an unobjected-to procedural error
at sentencing is reviewed for plain error. United States v. Esparza-Gonzalez, 268
F.3d 272, 274 (5th Cir. 2001). To show plain error, the appellant must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If the appellant makes such
a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. Because Jasso was not entitled to a mitigating role adjustment,
he cannot demonstrate any prejudice.
      AFFIRMED.




                                       2